Citation Nr: 1722019	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO. 13-12 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant & P.T.




ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from September 1966 to July 1968. He died in 2009. The appellant is the Veteran's widow.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2011 decision of the Milwaukee, Wisconsin, Regional Office (RO). The St. Louis RO has current jurisdiction of the matter. In April 2015, the Board remanded the appeal to the RO for additional development.

Pursuant to VA's duties to notify and assist the Veteran, VA advised the claimant 
how to substantiate an application for benefits; obtained all relevant and available evidence and conducted any appropriate medical inquiry. The appeal is ready for appellate review.

In May 2014, the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record.


FINDING OF FACT

The Veteran's immediate cause of death was ventricular fibrillation, which onset within minutes of this death and was not substantially caused by the Veteran's service connected diabetes. 


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met. 38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.5, 3.102, 3.159, 3.301, 3.303, 3.307, 3.309, 3.312 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Dependency and indemnity compensation (DIC) is payable to the surviving spouse of a veteran if the veteran died from a service-connected disability. 38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.5. The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death. The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly autopsy reports. 
38 C.F.R. § 3.312(a). The service connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312(b). 

Contributory cause of death is inherently one not related to the principal cause. In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 C.F.R. § 3.312(c)(1). 

In order to establish service connection for the cause of death, there must be (1) evidence of death; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and death. Hickson v. West, 12 Vet. App. 247, 253 (1999). 
Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310 where it is demonstrated that a service-connected disorder has caused or aggravated a nonservice-connected disability. See Allen v. Brown, 7 Vet. App. 439 (1995). 

Where a veteran was exposed to an herbicide agent during active military, naval, or air service and diabetes becomes manifest to a degree of 10 percent or more at any time after service, service connection shall be established for such disability if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e). 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307 (a)(6)(iii).

Prior to his death, the Veteran's diabetes mellitus was service connected. However, his death certificate reflects that the Veteran's immediate cause of death was ventricular fibrillation, which onset within minutes of his death. The death certificate also states the Veteran's chronic obstructive pulmonary disease (COPD), sleep apnea, and oral cancer (squamous cell carcinoma) were conditions which contributed to death but were not the immediate cause. 

In an April 2005 private treatment note, the Veteran was noted to have a history of congestive heart failure. A May 2005 private treatment note states the purpose of a catheterization procedure was congestive heart failure but the examiner concludes the Veteran had no "hemodynamically significant coronary artery disease." 

October 2005 and March 2006 private treatment records indicate a diagnosis of poorly differentiated squamous cell carcinoma but there is no medical evidence indicating a diagnosis of soft-tissue sarcoma. 

The Appellant submitted lay statements including in May 2010, June 2010, February 2011, and September 2016, all indicating the Veteran had a diagnoses of soft-tissue sarcoma, ischemic heart disease, and congestive heart failure, that caused the Veteran's death. 

In November 2010, the Veteran's file and cause of death were reviewed by a VA examiner. The examiner indicated there was no evidence of a diagnosis for ischemic heart disease or soft tissue sarcoma in the Veteran's file. The examiner indicated the Veteran had a diagnosis of oral cancer with metastasis. The examiner opined that diabetes was likely a contributing factor, but not a substantial or material cause of the Veteran's death. 

In February 2013, the Veteran's file was reviewed by a VA examiner. The examiner indicated the Veteran's diabetes could not be established as the source of the Veteran's diagnosis of atrial fibrillation. The examiner noted the Veteran's history of paroxysmal atrial fibrillation along with a past history of congestive heart failure. The examiner additionally noted there was no evidence of significant coronary artery disease. The examiner noted that the Veteran had "severe chronic obstructive pulmonary disease." He noted that ventricular fibrillation cardiac arrest was the cause of death and noted the Veteran had morbid obesity, a sedentary lifestyle, and a 55-pack-year smoking history. The examiner stated there was no medical evidence to indicate the Veteran had ischemic heart disease. 

A February 2013 report of general information form indicates that the VA examiner was contacted for additional information. The examiner clarified that atrial fibrillation is a supraventricular arrhythmia which is a conductive/electrical related disease instead of a disease of the vascular system. The examiner further clarified that diabetes is not known to cause electrical problems in the heart. The examiner stated that there is no evidence that diabetes caused or contributed in a material way to the ventricular fibrillation that caused the Veteran's death. 

In a March 2013 letter, Dr. B.S., opined that although the Veteran's immediate cause of death was ventricular fibrillation, diabetes, COPD, and oral cancer were substantially contributory causes, "certainly demonstrating a definite causal connection." However, apart from the expression of an ultimate conclusion, Dr. B.S. provided no other information.

After receipt of Dr. B.S.' letter, the Veteran's file was returned to the March 2013 VA examiner. The examiner reiterated his prior opinion that diabetes was not a substantial contributing factor in the Veteran's death and stated that diabetes did not aggravate the identified cause of death (ventricular fibrillation) or the contributing factors (COPD, sleep apnea, oral cancer). The examiner noted the Veteran's medical history did not indicate a diagnosis of heart disorder and stated it was less likely than not that any heart disorder began while in service. The examiner also stated that soft-tissue sarcoma did not contribute substantially to the Veteran's death and opined that the Veteran's death was not caused by a malignant tumor or cardiovascular renal disease. 

The medical evidence does not show that the Veteran was diagnosed with any additional disease, injury, or disorder that contributed to his death. Ventricular fibrillation, COPD, sleep apnea, and oral cancer (squamous cell carcinoma) have not been associated with exposure to herbicides for the purpose of presumptive service connection and they are not among the diseases listed in 38 C.F.R. § 3.309(e). Although there is some evidence of a history of congestive heart failure, no competent medical professional has linked possible congestive heart failure with the Veteran's death. The medical evidence of record does not indicate the Veteran had a diagnosis of soft-tissue sarcoma. 

While herbicide presumptions do not apply to the Appellant's case, she is not precluded from showing that the Veteran's military service caused his ventricular fibrillation, COPD, sleep apnea, congestive heart failure, and oral cancer (squamous cell carcinoma) because the Board must also consider entitlement to service connection on alternative bases. See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

VA examiners have concluded the Veteran's ventricular fibrillation, sleep apnea, congestive heart failure, and oral cancer were not caused by the Veteran's service-connected diabetes. VA examiners have also concluded that diabetes was not a substantial cause of the Veteran's death. The VA examiners additionally concluded that the Veteran does not have a diagnosis of ischemic heart disease or soft-tissue sarcoma. 
The Board is presented with essentially two medical opinions as to whether the Veteran's service-connected diabetes caused or contributed to his death. Generally, the law recognizes that the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider is weighed by such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file. Prejean v. West, 13 Vet.App. 444 (2000). Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data. Bloom v. West, 12 Vet.App. 185 (1999); Hernandez-Toyens v. West, 11 Vet.App. 379 (1998); see also Claiborne v. Nicholson, 19 Vet.App. 181 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data); Miller v. West, 11 Vet.App. 345 (1998) (observing that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record).

The Board has considered the letter from Dr. B.S. stating that diabetes was one of a substantially contributory cause of death. However, the opinion is not explained and lacks supporting reasoning. The VA examiner's opinion clearly reviewed in depth the Veteran's electronic file, his medical history and was fully explained. The Board has considered the Appellant's assertions that the Veteran was diagnosed with ischemic heart disease and soft-tissue sarcoma. However, VA examiners and the record do not indicate a diagnosis of ischemic heart disease or soft-tissue sarcoma. A preponderance of the evidence is against a finding that the Veteran's cause of death was substantially caused by his service connected diabetes, or his service generally. Therefore, service connection for the cause of the Veteran's death is not warranted and the claim is denied.




ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


